PREWITT, Judge.
Movant-Appellant pleaded guilty to first-degree assault. After the plea was accepted and he was sentenced, he filed a motion under Rule 24.035, seeking post-conviction relief for ineffective assistance of appointed counsel. Initially his motion was denied and upon appeal this court reversed and remanded the matter for further proceedings in accordance with Luleff v. State, 807 S.W.2d 495 (Mo. banc 1991). See Gladney v. State, 853 S.W.2d 423 (Mo.App.1993).
Following remand movant, with appointed counsel, filed an amended motion. Thereafter, the trial court held an evidentiary hearing, made findings of fact and conclusions of law and entered judgment denying the motion. Movant appeals, contending his counsel for the criminal case failed to investigate it and did not properly communicate with him, leading to “an involuntary, unknowing and unintelligent plea of guilty.”
Review of such a motion is “limited to a determination of whether the findings and conclusions of the trial court are clearly erroneous.” Rule 24.035®. Under that standard the trial court’s determination must be affirmed. The judgment was based on find*944ings of fact that are not clearly erroneous. Judgment is affirmed in accordance with Rule 84.16(b).
GARRISON, P.J., and CROW, J., concur.